DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the legal phraseology “comprises”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 7 is objected to because of the following informalities:  ends with a semi-colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (Okazaki; US Pub No. 2020/0041680 A1) in view of Van Schoiack (US Pub No. 2011/0284304 A1).
As per claim 1, Okazaki teaches a snooze alert system comprising: 
a steering wheel (Fig. 1, Steering Wheel 200); 
a snooze alert unit (paragraph [0043]); 
a microcontroller (Fig. 3, Control Circuit 124); 
the snooze alert unit and the microcontroller being integrated into the steering wheel (Fig. 1, Steering Wheel 200, Element 100; Fig. 3, Element 100, Control Circuit 124; paragraph [0045]: Element 100 teaches the snooze alert unit); 
the snooze alert unit being electronically connected to the microcontroller (Fig. 3, Element 100, Control Circuit 124); 
continuously monitoring the steering wheel with the snooze alert unit to determine if a grip strength decreases below a predefined lower grip threshold (paragraph [0043], lines 1-9); and 
outputting a notification signal… when the grip strength decreases below the predefined lower grip threshold (paragraph [0043], lines 9-13). 
	Okazaki does not expressly teach outputting a notification signal with the snooze alert unit.
	Van Schoiack teaches outputting a notification signal with the snooze alert unit (paragraph [0038], lines 10-16: vibrating the steering wheel).
	As both Okazaki and Van Schoiack teach an attention calling device for a driver of a motor vehicle, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the steering wheel vibration as taught by Van Schoiak, since Van Schoiack states in paragraph [0038] that such a modification would result in calling for an attention of a motor vehicle driver.
As per claim 2, Okazaki in view of Van Schoiack further teaches the snooze alert system as claimed in claim 1, comprising: 
deactivating the notification signal if grip strength increases beyond a predefined higher grip threshold (Okazaki, Figs. 7B & 8: perform grip determination based on a capacitance threshold).
As per claim 9, Okazaki in view of Van Schoiack further teaches the snooze alert system as claimed in claim 1, wherein snooze alert unit being actuated only when the vehicle is in motion (Okazaki, paragraph [0043], lines 7-9).
As per claim 10, Okazaki in view of Van Schoiack further teaches the snooze alert system as claimed in claim 1, comprising: 
a plurality of human interface devices (HID) (Van Schoiack, paragraph [0029], lines 1-6); 
the plurality of HID being integrated into the steering wheel (Van Schoiack, paragraph [0028], lines 1-2); 
the plurality of HID being electronically connected to the microcontroller (Van Schoiack, Fig. 3, Processor (Computer) 21); and
the plurality of HID being operatively coupled with the snooze alert unit for governing the operation of the snooze alert unit (Van Schoiak, paragraph [0029], lines 1-6; Okazaki, paragraph [0043]). 
As per claim 12, Okazaki in view of Van Schoiack further teaches the snooze alert system as claimed in claim 10, comprising: 
the plurality of HID comprising a plurality of shut-off buttons (Van Schoiack, paragraph [0023], lines 1-9); 
the plurality of shut-off buttons comprising a first shut-off button (Van Schoiack, paragraph [0023], lines 1-2); 
the first shut-off button protruding out from the steering wheel adjacent to the driver (Van Schoiack, paragraph [0023], lines 1-9). 
As per claim 13, Okazaki in view of Van Schoiack further teaches the snooze alert system as claimed in claim 10, wherein the plurality of the HID being squeeze buttons (Van Schoiack, paragraph [0023], lines 1-9).

Claim(s) 3-5, 7, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Van Schoiak as applied above, and further in view of Stantchev (US Patent No. 9,159,221 B1).
As per claim 3, Okazaki in view of Van Schoiack teaches the snooze alert system as claimed in claim 1, comprising: 
the snooze alert unit comprising a grip detecting system (Okazaki, paragraph [0042], lines 1-4), a notification system (Van Schoiack, paragraph [0038], lines 10-16: vibrating the steering wheel), and a power system (Okazaki, Fig. 3, Power Source 121)… 
the grip detecting system being integrated around the steering wheel (Van Schoiack, paragraph [0028], lines 1-2); 
the power system being electrically connected to the microcontroller (Okazaki, Fig. 3, Power Source 121, Control Circuit 124); 
continuously monitoring the steering wheel with the grip detecting system to determine if the grip strength decreases below the predefined lower grip threshold (Okazaki, paragraph [0043], lines 1-9) over a predefined time interval (Van Schoiak, paragraph [0014], lines 10-13); 
sending an activation signal (Van Schoiack, paragraph [0038]) with the grip detecting system to the notification system if the grip strength is below the lower grip threshold (Okazaki, paragraph [0043], lines 9-13); and 
outputting the notification signal to the driver with the notification system, on receiving the activation signal from the grip detecting system (Okazaki, paragraph [0043], lines 9-13; Van Schoiack, paragraph [0038]).
	Okazaki in view of Van Schoiack does not expressly teach the grip detecting system being mounted onto an external surface of the steering wheel.
	Stantchev teaches the grip detecting system being mounted onto an external surface of the steering wheel (col. 3, lines 45-57).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the touch sense pads as taught by Stantchev, in order to determine whether or not a driver’s hands are in contact with a steering wheel.
As per claim 4, Okazaki in view of Van Schoiack, and further in view of Stantchev, further teaches the snooze alert system as claimed in claim 3, wherein the grip detecting system being at least one sensor device (Okazaki, Fig. 1, Sensor Unit 110).
As per claim 5, Okazaki in view of Van Schoiack, and further in view of Stantchev, further teaches the snooze alert system as claimed in claim 3, wherein the grip detecting system comprising a plurality of sensor devices that are distributed around the steering wheel (Van Schoiack, paragraph [0028], lines 1-2).  
As per claim 7, Okazaki in view of Van Schoiack, and further in view of Stantchev, further teaches the snooze alert system as claimed in claim 3, comprising: 
the power system being electrically connected to the grip detecting system (Okazaki, Fig. 3, Power Source 121; Sensor Electrode 111, Sensor Circuit 123); 
the power system being electrically connected to the notification system (Okazaki, paragraph [0055]: tactile output; Van Schoiack, paragraph [0038], lines 10-16: vibrating the steering wheel);
As per claim 8, Okazaki in view of Van Schoiack, and further in view of Stantchev, further teaches the snooze alert system as claimed in claim 3, wherein the power system being electrically connected to a battery of the vehicle (Van Schoiack, paragraph [0037], lines 1-6). 
As per claim 11, Okazaki in view of Van Schoiack teaches the snooze alert system as claimed in claim 10.
Okazaki in view of Van Schoiack does not expressly teach wherein the plurality of HID being mounted and distributed along a first surface of the steering wheel.
Stantchev teaches wherein the plurality of HID being mounted and distributed along a first surface of the steering wheel (col. 3, lines 45-57).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the touch sense pad configuration as taught by Stantchev, in order to determine whether or not a driver’s hands are in contact with a steering wheel.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Van Schoiack and Stantchev as applied to claim 3 above, and further in view of Leavitt (US Patent No. 6,016,103).
As per claim 6, Okazaki in view of Van Schoiack and Stantchev teaches the snooze alert system as claimed in claim 3.
Okazaki in view of Van Schoiack and Stantchev does not expressly teach wherein the notification signal being an electric shock.
Leavitt teaches wherein the notification signal being an electric shock (col. 3, lines 1-3).
As the prior art of Okazaki teaches an attention calling device for a distracted driver, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the mechanical alert mechanism as taught by Leavitt, since Leavitt states in column 3, lines 33-35 that such a modification would result in preventing motor vehicle operators from falling asleep at the wheel and would provide the same result of getting the attention of a distracted driver.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Van Schoiack as applied to claim 10 above, and further in view of Fung et al. (Fung; US Pub No. 2017/0101111 A1).
As per claim 14, Okazaki in view of Van Schoiack teaches the snooze alert system as claimed in claim 10.
Okazaki in view of Van Schoiack does not expressly teach comprising: 
a mobile computing device; 
a wireless operation module; 
the mobile computing device being communicably coupled with the wireless operation module; and 
the wireless operation module being electronically coupled with the microcontroller. 
Fung teaches comprising: 
a mobile computing device (paragraph [0051], lines 9-10); 
a wireless operation module (paragraph [0034], lines 4-5); 
the mobile computing device being communicably coupled with the wireless operation module (paragraph [0034], lines 4-5; paragraph [0051], lines 9-10); and 
the wireless operation module being electronically coupled with the microcontroller (paragraph [0034], lines 4-5; Fig. 1A, Processor 112). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the portable device as taught by Fung, since Fung states in paragraph [0051] that such a modification would result in monitoring a vehicle operator.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Van Schoiack and Stantchev.
As per claim 15, (see rejection of claims 1-3 above) a snooze alert system for drivers on the road, the system comprising: 
a steering wheel; 
a snooze alert unit; 
a microcontroller; 
the snooze alert unit comprising a grip detecting system, a notification system, and a power system; 
the snooze alert unit and the microcontroller being integrated into the steering wheel; 
the snooze alert unit being electronically connected to the microcontroller; 
continuously monitoring the steering wheel with the grip detecting system for a loosened grip from both hands of the driver over a prefixed time interval; 
sending an activation signal with the grip detecting system to the notification system on detecting a loosened grip from both hands of the driver (Stantchev, col. 2, lines 31-32: monitoring both hands of the driver); 
outputting a notification signal with the notification system, on receiving the activation signal from the grip detecting system; and 
deactivating the notification signal on receiving a firm grip on the steering wheel from the driver.
As per claim 16, (see rejection of claim 4 above) the snooze alert system as claimed in claim 15, wherein the grip detecting system being at least one sensor device. 
As per claim 17, Okazaki in view of Van Schoiack and Stantchev further teaches the snooze alert system as claimed in claim 15, wherein the notification signal being at least one of a low power electric shock, an alarm sound, and a vibration (Van Schoiack, paragraph [0038]: vibration; Okazaki, paragraph [0043]: alarm sound).
As per claim 18, (see rejection of claim 8 above) the snooze alert system as claimed in claim 15, wherein the power system being electrically connected to a battery of the vehicle.
As per claim 19, (see rejection of claims 10 and 11 above) the snooze alert system as claimed in claim 15, comprising: 
a plurality of human interface devices (HID); 
the plurality of HID being integrated into the steering wheel; 
the plurality of HID being mounted and distributed along a first surface of the steering wheel; 
the plurality of HID being electronically connected to the microcontroller; and 
the plurality of HID being operably coupled with the snooze alert unit, such that operating the plurality of HID governs operation of the snooze alert unit. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Van Schoiack and Stantchev as applied to claim 15 above, and further in view of Fung.
As per claim 20, Okazaki in view of Van Schoiack and Stantchev teaches the snooze alert system as claimed in claim 15… enables actuation of the snooze alert unit (Okazaki, paragraph [0043]).
Okazaki in view of Van Schoiack and Stantchev does not expressly teach comprising: 
a mobile computing device; 
a wireless operation module; 
the mobile computing device being communicably coupled with the wireless operation module; and 
the wireless operation module being electronically coupled with the microcontroller, such that operating the mobile computing device. 
Fung teaches comprising: 
a mobile computing device (paragraph [0051], lines 9-10); 
a wireless operation module (paragraph [0034], lines 4-5); 
the mobile computing device being communicably coupled with the wireless operation module (paragraph [0034], lines 4-5; paragraph [0051], lines 9-10); and 
the wireless operation module being electronically coupled with the microcontroller (paragraph [0034], lines 4-5; Fig. 1A, Processor 112), such that operating the mobile computing device (paragraphs [0051], [0129]). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the portable device as taught by Fung, since Fung states in paragraph [0051] that such a modification would result in monitoring a vehicle operator.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lisseman et al. (US Patent No. 8,983,732 B2): similar inventive concept

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684